Exhibit 10.4

This SECOND SUPPLEMENTAL INDENTURE, dated as of October 1, 2012 (this
“Supplemental Indenture”), is among Bristow Group Inc., a Delaware corporation
(the “Company”), each of the parties identified under the caption “Existing
Subsidiary Guarantors” on the signature pages hereto (the “Existing Subsidiary
Guarantors”), the party identified under the caption “Additional Subsidiary
Guarantor” on the signature pages hereto (the “Additional Subsidiary Guarantor”
and, together with the Existing Subsidiary Guarantors, the “Subsidiary
Guarantors”) and U.S. Bank National Association, as Trustee (the “Trustee”).

RECITALS

WHEREAS, the Company, the Existing Subsidiary Guarantors and the Trustee are
party to that certain Indenture, dated as of June 17, 2008 (the “Base
Indenture”) and that certain First Supplemental Indenture dated as of June 17,
2008 (the “First Supplemental Indenture”; the Base Indenture, as modified and
supplemented by the First Supplemental Indenture, the “Indenture”), pursuant to
which the Company has issued $115,000,000 principal amount of 3% Convertible
Senior Notes due 2038 (the “Notes”);

WHEREAS, Section 9.01(c) of the Indenture permits the Company, the Subsidiary
Guarantors and the Trustee to amend or supplement the Indenture in order to add
additional Subsidiary Guarantors without the consent of the Holders of the
Notes;

WHEREAS, all acts and things prescribed by the Indenture, by law and by the
Certificate of Incorporation and the Bylaws (or comparable constituent
documents) of the Company, of the Subsidiary Guarantors and of the Trustee
necessary to make this Supplemental Indenture a valid instrument legally binding
on the Company, the Subsidiary Guarantors and the Trustee, in accordance with
its terms, have been duly done and performed; and

NOW, THEREFORE, to comply with the provisions of the Indenture and in
consideration of the above premises, the Company, the Subsidiary Guarantors and
the Trustee covenant and agree for the equal and proportionate benefit of the
respective Holders of the Notes as follows:

ARTICLE 1

Section 1.01. This Supplemental Indenture is supplemental to the Indenture and
does and shall be deemed to form a part of, and shall be construed in connection
with and as part of, the Indenture for any and all purposes.

Section 1.02. This Supplemental Indenture shall become effective immediately
upon its execution and delivery by each of the Company, the Subsidiary
Guarantors and the Trustee.

ARTICLE 2

From this date, by executing this Supplemental Indenture, each of the Subsidiary
Guarantors, including the Additional Subsidiary Guarantor, whose signatures
appear below continue to be or hereby are, as applicable, subject to the
provisions of the Indenture to the extent provided for in Article 10 thereunder.

ARTICLE 3

Section 3.01. Except as specifically modified herein, the Indenture and the
Notes are in all respects ratified and confirmed and shall remain in full force
and effect in accordance with their terms with all capitalized terms used herein
without definition having the same respective meanings ascribed to them as in
the Indenture.

Section 3.02. Except as otherwise expressly provided herein, no duties,
responsibilities or liabilities are assumed, or shall be construed to be
assumed, by the Trustee by reason of this Supplemental Indenture. This
Supplemental Indenture is executed and accepted by the Trustee subject to all
the terms and conditions set forth in the Indenture with the same force and
effect as if those terms and conditions were repeated at length herein and made
applicable to the Trustee with respect hereto.



--------------------------------------------------------------------------------

Section 3.03. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 3.04. The parties may sign any number of counterparts of this
Supplemental Indenture. Each signed counterpart shall be an original, but all of
such executed counterparts together shall represent the same agreement. Delivery
of an executed signature page to this Supplemental Indenture by facsimile or
electronic transmission (i.e., .pdf or .tif) shall be as effective as delivery
of a manually executed counterpart of this Supplemental Indenture.

[NEXT PAGE IS SIGNATURE PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first written above.

 

BRISTOW GROUP INC. By:   /s/ Joseph A. Baj        Name: Joseph A. Baj  
     Title:   Vice President and Treasurer ADDITIONAL SUBSIDIARY GUARANTOR BHNA
HOLDINGS INC. By:   /s/ Joseph A. Baj        Name: Joseph A. Baj        Title:
  Vice President and Treasurer

 

Signature Page to Supplemental Indenture (3.00% Notes Indenture)



--------------------------------------------------------------------------------

EXISTING SUBSIDIARY GUARANTORS

BRISTOW U.S. LLC,

f/k/a Air Logistics, L.L.C.

By:   /s/ Joseph A. Baj        Name: Joseph A. Baj        Title:   Manager

BRISTOW ALASKA INC.,

f/k/a Air Logistics of Alaska, Incorporated

By:   /s/ Joseph A. Baj        Name: Joseph A. Baj        Title:   Vice
President and Treasurer

BRISTOW HELICOPTERS INC.,

f/k/a Airlog International, Ltd.

By:   /s/ Joseph A. Baj        Name: Joseph A. Baj        Title:   Vice
President and Treasurer

 

Signature Page to Supplemental Indenture (3.00% Notes Indenture)



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

By:   /s/ Susan C. Chadbourne        Name: Susan C. Chadbourne        Title:
  Vice President

 

Signature Page to Supplemental Indenture (3.00% Notes Indenture)